        Case 1:19-mj-00067-RMM Document 1-1 Filed 03/22/19 Page 1 of 10
 


                 STATEMENT OF FACTS IN SUPPORT OF A COMPLAINT

       United States law, Title 18, United States Code 2258A, requires Electronic

Communication Service Providers (ECSs) and Remote Computer Service Providers (RCSs),

including Internet Service Providers (ISPs) (collectively, “Providers”) to report violations of

federal laws regarding the sexual exploitation of children. This law identifies the National

Center for Missing and Exploited Children (“NCMEC”) as the central repository for these

reports. The Providers generate “CyberTip” reports that they provide to NCMEC when a

suspected violation of federal child exploitation laws has occurred. NCMEC analysts then review

these “CyberTips” and forward this information to local law enforcement when they are able to

determine the identity and/or location of the perpetrator.

       Rabbit, Inc. (“Rabbit”), a Provider, owns and operates a free-access social-networking

website of the same name that can be accessed at http://www.rabb.it (“Rabbit”). Rabbit defines

itself as an online space that users can share and stream videos or photographs with other users.

Rabbit is capable of being used on an Android, Apple, or web-based operating system.

       On or about November 2, 2018, the Metropolitan Police Department (“MPD”)/Federal

Bureau of Investigation (“FBI”) Child Exploitation Human Trafficking Task Force (“CEHTTF”)

received CyberTips #41484300, #41529487, #41483646, #41539030, #41537432, #41529709,

#41529534, #41484659, #41538814, #41537095, #41529615, and #41484513 (Collectively “the

CyberTips”) from NCMEC. Those CyberTips were based on information provided to NCMEC

from Rabbit regarding the Rabbit user with username “BREAKINSMIRK.”

       The CyberTips revealed that on or about October 10, 2018, an individual utilizing the

Rabbit screen name “BREAKINSMIRK” used the IP address 108.48.193.189 to upload

approximately twelve images depicting child pornography to Rabbit. Rabbit identified these



                                                 1 
 
           Case 1:19-mj-00067-RMM Document 1-1 Filed 03/22/19 Page 2 of 10
 


files as known child pornography by using the Microsoft Photo DNA application (“Photo

DNA”). Photo DNA works by processing the content of image and video files through an

algorithm to create a unique numerical “hash” value—akin to a digital fingerprint—for each

file’s content. It then compares these numerical hash values to the numerical hash values of

known child pornography files, and identifies when an image or video file on the service running

Photo DNA matches a known child pornography image or video.

       Members of the CEHTTF reviewed the content of the CyberTips that led to the recovery

of the twelve images of known child pornography identified by NCMEC. Ten of the images

depicted the genital and anal areas of pre-pubescent female minors. The majority of the minor

females depicted are Caucasian, have light blonde hair, and one of the minor females can be seen

holding a large sex toy while her genitals and anus are the focus of the image. Of the two

remaining images, one displays a minor female sleeping with her nipples exposed, and the

second displays two minor females apparently penetrating one another’s vaginas with their

fingers.

       Based on the CyberTips from Rabbit, the FBI issued a subpoena for the IP address

108.48.193.189 during the time period between August 16, 2018, to October 17, 2018,

encompassing the date of the aforementioned uploads of child pornography to Rabbit. The IP

address resolved to Verizon. Verizon identified the subscriber to that IP address during the

relevant period as Molly O’Neill, residing at XXX XXXXXX XXXX, Northwest, Washington,

D.C., 20011, with a telephone number of XXX-XXX-XXXX.

       The FBI also issued an administrative subpoena to Verizon to identify any additional or

new IP addresses associated with the account belonging to Molly O’Neill at XXX XXXXX

XXXXXX, Northwest in Washington, D.C. Verizon responded to the subpoena by identifying



                                                2 
 
        Case 1:19-mj-00067-RMM Document 1-1 Filed 03/22/19 Page 3 of 10
 


the IP address of 108.48.148.239 as the IP address for the account since October 17, 2018. Your

affiant was advised that an IP address for a subscriber can change for several reasons, to include

a modem being restarted.

       Using law enforcement sensitive databases, your affiant conducted a records check of the

address of XXX XXXX XXX, Northwest in Washington, D.C. Your affiant found that two

individuals resided at the location. These individuals were identified as the defendant, Thomas

Moir (“MOIR”), and Molly O’Neill Moir. Your affiant searched open source internet sites to

determine that the two individuals were married at the time of the offenses set forth herein, and

that they had a toddler child in common.

       The FBI issued an administrative subpoena to Rabbit to identify any accounts that had

utilized the IP address of 108.48.148.239, identified by Verizon, at the XXX XXXX XXXX,

Northwest address in Washington, D.C. Rabbit responded, inter alia, by identifying the accounts

of “MMONTANA,” “BUNNY35950,” “BREAKINSMIRK,” and “FAPPY_STROKEZ” as

having used this IP address. Rabbit reported that the accounts were registered with the following

email addresses respectively: mistymontana@hotmail.com, tommoir@hotmail.com,

breakinsmirk@hotmail.com, and metasmirk@hotmail.com. Rabbit also advised that the

accounts of “BREAKINSMIRK,” “MMONTANA” and “FAPPY_STROKEZ” had been banned

due to matches identified by the PhotoDNA application identifying images of child pornography

on the accounts, and that CyberTips were sent to NCMEC as a result of these matches.

       In total, CEHTTF received CyberTips from NCMEC regarding Rabbit reporting child

pornography having been distributed using their servers from three of the accounts listed above.

The first was the group of CyberTips described above from October 10, 2018 regarding the user

account “BREAKINSMIRK”. Rabbit also provided a CyberTip regarding the user account



                                                 3 
 
               Case 1:19-mj-00067-RMM Document 1-1 Filed 03/22/19 Page 4 of 10
 


“MMONTANA” on November 26, 2018, and another CyberTip regarding the user account

“BREAKINSMIRK” on December 7, 2018.1 All of the CyberTips reported contained numerous

images of child pornography and child erotica associated with those accounts. The images are

almost all exclusively of Caucasian female minors appearing to range in age from pre-pubescent

to teenaged, with light colored hair.

              On December 14, 2018, the CEHTTF obtained a search warrant in case number 18-sw-

336 from the United States District Court for the District of Columbia for the content of the

Rabbit user accounts “MMONTANA,” “BREAKINSMIRK,” “FAPPY_STROKEZ,” and

“BUNNY35950.”2 In response to the warrant, Rabbit provided the contents of those accounts, to

include images contained within the accounts and communications with other individuals on

Rabbit using those accounts. Rabbit provided content for each account for the following dates:

              BREAKINSMIRK: October 11, 2018

              FAPPY_STROKEZ: September 18, 2018

              MMONTANA: November 26 to December 4, 2018

              The CEHTTF reviewed the images and content of communications for each account

provided by Rabbit. In combination, the three accounts contained approximately 230 megabytes

of images depicting child pornography. These images depicted predominantly Caucasian pre-

pubescent females with their genitalia exposed in a sexually explicit manner. For example,

among the images included were the following:




                                                            
1
 Rabbit has not yet produced the contents of the CyberTip regarding the user account
FAPPY_STROKEZ.
2
 The contents of “BUNNY35950” were not preserved by Rabbit and therefore were not
provided.
                                                               4 
 
               Case 1:19-mj-00067-RMM Document 1-1 Filed 03/22/19 Page 5 of 10
 


              1. A pre-pubescent Caucasian female child with blonde hair who is depicted completely

                      nude with the front of her genitals exposed to the camera. The child has her eyes

                      closed, and appears to have semen running down her face down to her chest and her

                      stomach.

              2. A pre-pubescent Caucasian female child wearing no pants or underwear with a dark

                      shirt covering her chest. The child’s exposed vagina and anus are the focus of the

                      camera, and the child is holding a large black sex toy.

              3.       A pre-pubescent Caucasian female child who is completely nude, with her anus and

                      vagina exposed to the camera. The child appears extremely thin and is staring

                      vacantly at the camera.

              The content of the communications between the user of the accounts

“FAPPY_STROKEZ,” “BREAKINSMIRK,” and “MMONTANA,” identified as the defendant

MOIR as set forth herein, and other Rabbit users was graphic in nature. It involved users posting

images of child pornography, and then discussing the desired sex acts in which they wished to

engage with the children depicted. The users would type messages, or ask the other to switch to

“Mic”3 so that they could speak to one another, and listen to one another masturbating. For

example, MOIR sent the following comments in response to images of child pornography that

were posted by other users:

             zero limits here man.... :)
             petite little cuties!
             mmm little cockteases get what they deserve
             I’ll stroke her all over while you [another Rabbit user] slide in and out!!
             would eat that perfect pussy after you [another Rabbit user] came in it
             love to trade pics of hotties and moan on mic together... pvt me if you’re into it :)

                                                            
3
 “Mic” is a term frequently used by computer/gaming console users when they advise other
users that they are using their microphone or headphones.
                                                               5 
 
               Case 1:19-mj-00067-RMM Document 1-1 Filed 03/22/19 Page 6 of 10
 




              Using the “MMONTANA” account, MOIR appeared availed himself of Rabbit’s “My

Room” feature, which allows the users to create a personal space to host other users for the

purpose of streaming video, sharing multimedia, and messaging one and another. From the

“MMONTANA” account in such a group room, on or about between November 26 and

December 4, 2018, MOIR hosted a group chat that involved conversations and exchange of files

among multiple users. This chats within the room included at least three separate conversations

with other Rabbit users discussing mutual masturbation while viewing images of teen-aged or

younger children. All of the messages and content exchanged among users within the room

hosted by MOIR were associated with MOIR’s home IP address at the time.4

              In the course of the conversations with other Rabbit users, MOIR identified himself as a

male in his mid-thirties from the “DMV,” meaning the Washington D.C., Maryland, and Virginia

area. This biographical information provided by MOIR to those users was accurate.

              On January 16, 2019, members of the CEHTTF executed a search warrant issued by the

United States District Court for the District of Columbia at XXX XXXX XXXX, Northwest,

Washington, D.C, that is, MOIR’s home. During the course of the search warrant, desktop

computer and numerous laptop computers were seized from the basement of the home. These

devices were placed into evidence and provided to a special agent employed by the United States

Attorney Office (“USAO”) for forensic examination.

              At the time of execution of the search warrant, MOIR was located in the home. MOIR

consented to a non-custodial interview outside of the home. Your affiant and a Special Agent


                                                            
4
  According to information provided by Rabbit, all messages and content exchanged by any
individual within a room using the “My Room” feature will be associated with the IP address of
the host of that room.
                                                               6 
 
        Case 1:19-mj-00067-RMM Document 1-1 Filed 03/22/19 Page 7 of 10
 


with the FBI conducted the interview. During the interview, MOIR provided biographical

information, and stated that he resides at XXX XXXX XXX, Northwest with his wife, Molly

Moir, and reported that they had lived at the location for several years. MOIR stated that there

were numerous electronic devices in the home, and advised that he had just been using a desktop

computer in the basement of the home to watch a workout video immediately prior to law

enforcement arriving to execute the search warrant.

       MOIR was advised of the information that had been gathered during the course of this

investigation as set forth above, and was asked if he was aware of the web application Rabbit.

MOIR responded that he was aware of Rabbit. When asked if he had used Rabbit, MOIR

responded, “I feel like I need a lawyer.” MOIR advised that he did not wish to continue the

interview without an attorney present, and the interview was concluded.

       MOIR’s wife, Molly Moir, who was not at home at the time law enforcement arrived at

the residence, returned to the home shortly after the search warrant was executed. She agreed to

speak to the same CEHTTF members who interviewed MOIR. Molly Moir advised that she was

unaware of why a search warrant was being executed at her home. Your affiant advised Ms.

Moir that the search warrant was in reference to child pornography being uploaded from the

home’s IP address. Ms. Moir advised that she had never seen any child pornography, and was

not aware that her husband was accessing child pornography in the home. Ms. Moir advised that

there were numerous electronic devices in the home, and stated that she did not believe anyone

used the desktop computer in the basement. Ms. Moir was asked if she knew what the internet

application Rabbit was, and she advised that she did not know what it is or had seen it before.

When asked about specific Rabbit user names identified during the course of this investigation,

Ms. Moir advised that at one point she had seen the user name “METASMIRK” on one of the



                                                7 
 
        Case 1:19-mj-00067-RMM Document 1-1 Filed 03/22/19 Page 8 of 10
 


electronic devices in the home, though she could not recall on which device she had seen the user

name.

        Molly Moir was interviewed again at a later date in connection with the investigation,

and advised members of the CEHTTF that she had thought further about the user name

“METASMIRK,” and recalled that it had popped up on a device in the home when the device

was powered on. Ms. Moir reported that she did not think anything of the user name at the time

she saw it. Ms. Moir also reported that MOIR was the primary user of the desktop computer in

the basement of the home because he used the device for “gaming.” She stated that MOIR used

a headset when gaming so the noise did not bother anyone else in the house. Ms. Moir reported

that she occasionally used the devices recovered from the basement of the home, and provided

all of the user names and accounts that she had used on those devices.

        Based on information learned during the investigation, members of the CEHTTF

obtained a search warrant form the United States District Court for the District of Columbia for

the Microsoft Hotmail accounts mistymontana@hotmail.com, tommoir@hotmail.com,

breakinsmirk@hotmail.com, and metasmirk@hotmail.com.           In response to the warrant,

Microsoft provided content from those accounts to the CEHTTF. That content is still under

review by investigators.

        A review of the emails provided by Microsoft allowed your affiant to see that all of the

accounts had email activity from the Rabbit application in the form of notifications to include

friend requests or message notifications. The email account of metasmirk@hotmail.com is

associated with the Rabbit account of “FAPPY_STROKEZ,” which included user names and

dates of receipt of messages via notification. The notifications included messages from users

with the names “WEEFUN,” “UK-MALE-PERVYMIC,” and “WANKING.” One notification



                                                 8 
 
               Case 1:19-mj-00067-RMM Document 1-1 Filed 03/22/19 Page 9 of 10
 


received regarding “WANKING” was received on September 18, 2018, advising the user

“FAPPY_STROKEZ,” had a message sent to him from WANKING. Your affiant knows that

FAPPY_STROKEZ, was active on Rabbit on September 18, 2018 exchanging child pornography

with a Rabbit user, based on the aforementioned production from Rabbit.

              A Special Agent trained as a computer forensic analyst and assigned to the USAO

conducted a forensic examination of the electronic devices seized from MOIR’s home. These

items of evidence included the desktop computer from the basement of the home and several

laptop computers also recovered from the basement of the home.5 A search of the desktop

computer resulted in the recovery of thumbnail images pulled from websites visited by the user

using Internet Explorer, which included two images of child pornography. The images depicted

nude pre-pubescent female children with the focus of the camera on their genitalia. Additionally

files associated with the email address of tommoir@hotmail.com were located on this device.

The device had activity reported on it from May, 2016 until January 16, 2019, when the search

warrant was executed.

              A search of a laptop recovered from the search at MOIR’s home also led investigators to

locate numerous images of child pornography which were saved as thumbnail files by the

program “Google Picasa.” These images included pre-pubescent females in various states of

undress with their genitalia displayed, or engaging in oral or vaginal sex acts. The laptop also

contained numerous files associated with the email addresses of metasmirk@hotmail.com,

tommoir@hotmail.com, and a Skype account of “METASMIRK.” Additionally the device had


                                                            
5
 The computer forensic examiner also forensically examined an iPad identified as belonging to
Molly Moir and determined it did not contain any evidence of child pornography or child
exploitation-related conduct. Additionally all devices and accounts found to be attributed to Ms.
Moir did not contain any child pornography or child exploitation related material.

                                                               9 
 
              Case 1:19-mj-00067-RMM Document 1-1 Filed 03/22/19 Page 10 of 10
 


been used to download Ares, which is a peer-to-peer file sharing program commonly used by

collectors of child pornography to trade images and videos. A keyword search of “Pedo”6 had

been searched five times on the Ares program. This device had activity reported on it from 2015

until December of 2017.

              Based on this evidence, there is probable cause that Thomas Moir has committed the

offense of Distribution of Child Pornography, in violation of 18 U.S.C. § 2252(a)(2).

                                                               Respectfully submitted,



                                                               ______________________________
                                                               Thomas Sullivan, Detective
                                                               Metropolitan Police Department




Sworn to and subscribed before me on this 22nd March, 2019



___________________________________________________
HONORABLE ROBIN MERIWEATHER
UNITED STATES MAGISTRATE JUDGE




                                                            
6
  Your affiant knows from training and experience that “pedo” is an abbreviation for pedophilia
or pedophile commonly used by traffickers and collectors of child pornography or other
individuals who have a sexual interest in children.
                                                                 10 
 
